Citation Nr: 0924531	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  09-07 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
active service from September 1947 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the appellant's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran died in January 2008, at age 77, due to an 
intracerebral hemorrhage that was due to hypertensive 
cardiovascular disease.  The cause of death was not a result 
of disease or injury incurred in service.  


CONCLUSION OF LAW

A service connected disability did not cause death or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In April 2008, notice was sent to the appellant that 
partially complied with the requirements of Hupp.  The letter 
informed the appellant of what was required to support a 
claim for benefits, to include both claims already service-
connected and claims not yet service-connected.  However, the 
letter did not provide a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death.  However, this information was later provided to the 
appellant in the December 2008 statement of the case (SOC), 
and the appellant has exhibited actual knowledge of the 
Veteran's service-connected disabilities, as her claim 
specifically refers to the Veteran's service-connected 
posttraumatic stress disorder (PTSD).  Therefore, the Board 
finds that the notice requirements have been satisfied in 
this case.  

Duty to Assist

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
or her in the procurement of service medical records and 
pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records.  The record also contains numerous VA 
examinations pertaining to the Veteran's service-connected 
disabilities.  A copy of the death certificate has also been 
incorporated into the record of evidence.  Significantly, 
neither the appellant nor her representative have identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2008).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2008).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2008).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  "There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2008).

Facts and Analysis

The record reflects that the Veteran died in January 2008.  
The death certificate lists intracerebral hemorrhage as the 
immediate cause of death due to hypertensive cardiovascular 
disease.  

At the time of the Veteran's death, the Veteran was service 
connected for posttraumatic stress disorder (PTSD) rated as 
30 percent disabling, frostbite of the left foot with 
peripheral neuropathy rated as 20 percent disabling, 
frostbite of the right foot with peripheral neuropathy rated 
as 20 percent disabling, bilateral hearing loss rated as 10 
percent disabling, and otitits media rated as 10 percent 
disabling.  

The primary issue in the case is whether the Veteran's 
service-connected disabilities, specifically his PTSD, were 
in any way responsible for his death.

Private medical records from January 2008 indicate that the 
Veteran was hospitalized after an automobile accident.  The 
Veteran was noted to have a laceration of the scalp upon 
arrival to the hospital.  A head (CT) was performed at this 
time, which demonstrated a large left intracranial hematoma 
with rupture into the left ventricle.  The attending 
physician concluded that this intracranial hemorrhage was 
secondary to the Veteran's hypertension.  The Veteran 
succumbed to this condition on January 10, 2008, and died as 
a result of this intracranial hemorrhage that was secondary 
to the Veteran's hypertensive cardiovascular disease.  

The appellant indicated in her formal claim of March 2008 
that she believed her husband's hypertensive cardiovascular 
disease, which was the secondary cause of the Veteran's 
death, was causally related to his service-connected PTSD.  
It was the appellant's contention that there is a direct 
nexus between PTSD and hypertension.  

While the Board has considered the appellant's contentions, 
it must conclude that the Veteran's PTSD was not the cause of 
his hypertensive cardiovascular disease.  The record contains 
no medical evidence suggesting that the Veteran's 
hypertension was due to, or aggravated by, his PTSD.  The 
January 2008 record of hospitalization makes no reference to 
the Veteran's PTSD.  The January 2008 death certificate also 
does not list PTSD as an underlying cause of the Veteran's 
hypertensive cardiovascular disease.  Finally, there is no 
competent evidence of record suggesting that hypertensive 
cardiovascular disease may possibly arise as a result of PTSD 
or other psychiatric disorders.  

The Board recognizes that the appellant believes her 
husband's hypertensive cardiovascular disease arose because 
of his PTSD.  As a layperson, however, she is not qualified 
to offer a medical opinion as complex as the etiological 
onset of hypertension.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the appellant's opinion regarding the etiology of 
the Veteran's hypertensive cardiovascular disease is of no 
probative value.  

Since the death certificate lists cause of death as an 
intracranial hemorrhage secondary to hypertensive 
cardiovascular disease, and since the Veteran was not 
service-connected for either one of these disorders, the 
Board must find that service connection for cause of death is 
not warranted in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for cause of the Veteran's 
death must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


